Case 1:19-cv-00065-RGA-SRF Document 24 Filed 09/10/19 Page 1 of 2 PageID #: 178



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 COVANCE LABORATORIES INC.,                       )
                                                  )
                         Plaintiff,               )
                                                  )
         v.                                       )
                                                  )    C.A. No. 1:19-cv-00065-RGA-SRF
 CHROMADEX INC., and                              )
 CHROMADEX ANALYTICS INC.,                        )
                                                  )
                         Defendants.              )


                                JOINT INTERIM STATUS REPORT

         Pursuant to the Paragraph 8 of the Scheduled Order entered by the Court on February 26,

 2019 [D.I. 15], Plaintiff, Covance Laboratories Inc., (“Covance”) and Defendants, ChromaDex

 Inc., and ChromaDex Analytics Inc., (collectively “ChromaDex”), hereby submit the following

 joint interim status report:

 1.      On May 30, 2019, Covance and ChromaDex participated in a mediation and the parties

 thereafter have had numerous discussions, which make a settlement agreement highly likely.

 2.      The parties are currently discussing the contours of a formal settlement agreement.

 3.      The parties have not conducted formal discovery, and will jointly apprise the Court if

 settlement discussions fail and discovery becomes necessary. The parties will file a stipulation

 of dismissal or a joint status report on or before October 30, 2019.
Case 1:19-cv-00065-RGA-SRF Document 24 Filed 09/10/19 Page 2 of 2 PageID #: 179



 HEYMAN ENERIO                             MORRIS, NICHOLS, ARSHT &
 GATTUSO & HIRZEL LLP                      TUNNELL LLP


 /s/ Dominick T. Gattuso                   /s/ Elizabeth A. Mullin
 Dominick T. Gattuso (#3630)               R. Judson Scaggs, Jr. (#2676)
 300 Delaware Ave., Suite 200              Elizabeth A. Mullin (#6380)
 Wilmington, DE 19801                      1201 North Market Street
 (302) 472-7300                            P.O. Box 1347
 dgattuso@hegh.law                         Wilmington, DE 19899
                                           (302) 658-9200
                                           rscaggs@mnat.com
                                           emullin@mnat.com

 OF COUNSEL:                               OF COUNSEL:

 Robert Steiner                            Joe Tuffaha
 KELLEY DRYE & WARREN LLP                  Prashanth Chennakesavan
 101 Park Avenue                           LTL ATTORNEYS LLP
 New York, New York 10178                  300 S. Grand Avenue
 (212) 808-7965                            14th Floor
                                           Los Angeles, CA 90071
 Attorneys for Plaintiff                   (213) 612-8900
 Covance Laboratories Inc.
                                           Attorneys for Defendants
                                           ChromaDex Inc., and
                                           ChromaDex Analytics Inc.

 September 10, 2019




                                       2
